IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 202 WAL 2022
                                               :
                    Petitioner                 :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
              v.                               :
                                               :
                                               :
RONNIE LEHMAN,                                 :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 21st day of December, 2022, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by petitioner, is:

      Whether the Superior Court majority erred in concluding that prior counsel
      rendered ineffective assistance for failing to pursue on appeal a claim that
      the evidence was insufficient to sustain Respondent’s conviction under 18
      Pa.C.S. § 5123(a.2) (Contraband), because he was not an inmate at the
      time he unlawfully possessed a controlled substance, where, pursuant to
      the relevant statute and legislation, he was an inmate?